                       Case 19-40699-lkg          Doc 81      Filed 12/26/19      Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                                           In Proceedings
                                                                                                 Under Chapter 11
Borowiak IGA Foodliner, Inc
dba Borowiak's IGA                                                                               BK 19−40699−lkg
13 N 5th St
Albion, IL 62806
                Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):                   Employer Tax ID Number (ETIN):
                                                            37−0949720


      NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

Notice is hereby given that: an Application for Allowance and Payment of Administrative Priority Claim has been
filed by Jason Torf, attorney for Gordon Food Service Inc.

Any objections to the Application must be filed in writing with this Court on or before January 16, 2020, with a
copy forwarded to Jason Torf, 200 W Madison St, Ste 3500, Chicago, IL 60606−3417.

A copy of the Application may be obtained from Jason Torf, 200 W Madison St, Ste 3500, Chicago, IL 60606−3417.

If no objections are received within the required period of time, an appropriate order will be entered thereon.


DATED: December 26, 2019
                                                                                              Donna N Beyersdorfer
                                                                                         CLERK OF THE BANKRUPTCY COURT


DIRECT ALL CORRESPONDENCE TO:
U.S. BANKRUPTCY COURT
301 WEST MAIN STREET
BENTON, IL 62812
